Citation Nr: 0604370	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  02-15 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the forfeiture of all rights and benefits invoked 
against the appellant under 38 U.S.C. § 6103(a) was proper.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The appellant had active service before and during World War 
II.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 decision of the Department of 
Veterans Affairs (VA) Compensation and Pension Service of the 
Veterans Benefits Administration.  In that decision, the 
Compensation and Pension Service determined that the 
appellant had violated 38 U.S.C. § 6103(a) by submitting 
fraudulent legal documents to VA for the purpose of obtaining 
additional pension benefits and by providing January 1999 
deposition testimony that conflicts with documentary 
evidence.  The appellant's disagreement with that decision 
led to this appeal.  The Board remanded the case in February 
2004, and it is again before the Board.  

In January 2006, the Board received a letter in which the 
appellant stated that he is 88 years old and is waiting for a 
decision in his appeal.  The Board interprets the appellant's 
letter as a motion to advance his case on its docket.  The 
undersigned Veterans Law Judge has granted that motion and 
will herewith proceed with consideration of the appeal.  

The appeal is REMANDED to the Veterans Benefits 
Administration (VBA) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

In February 2004, the Board remanded the case for compliance 
with provisions of the Veterans Claims Assistance Act (VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & 
West Supp. 2005) and 38 C.F.R. § 3.159 (2005).  In response, 
the VA AMC sent the appellant a VCAA letter in February 2004 
pertaining to increased rating and service connection claims, 
neither of which is before the Board.  As VA has not 
specifically provided the appellant with notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as to the 
issue of entitlement to revocation of the forfeiture of his 
rights to VA benefits under the provisions of 38 U.S.C. 
§ 6103(a), the case must again be remanded.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED for the following action:  

1.  The VBA must take any necessary 
action to ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & West Supp. 
2005) as to the issue of whether the 
forfeiture of all rights and benefits 
invoked against the appellant under 
38 U.S.C. § 6103(a) was proper.  In  
particular, the notice must inform the 
appellant:  (1) of the information and 
evidence not of record that is necessary 
to substantiate what is in effect his 
claim of entitlement to revocation of the 
forfeiture under 38 U.S.C. § 6103(a); (2) 
of the information and evidence that VA 
will seek to provide; (3) of the 
information and evidence that the 
appellant is expected to provide; and (4) 
request that the appellant provide any 
evidence in his possession that pertains 
to the claim.  

He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  Thereafter, VBA should review any 
additional evidence that is added to the 
claims file and determine whether the 
appeal may now be granted.  If the appeal 
remains denied, the appellant should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded, to include lay 
affidavit(s) supporting his claim that he did not know the 
whereabouts of his first wife was during the period of time 
in question.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

